Title: Thomas Jefferson to Gibson & Jefferson, 23 October 1812
From: Jefferson, Thomas
To: Gibson & Jefferson


          Dear Sir Monticello Oct. 23. 12.
           Your favors of Oct. 1. & 9. were recieved in due time. since mine of Sep. 18. I have drawn on you as follows
          
            
              Oct. 13.
              in favor of
               Eli Alexander 
              53.67
            
            
              
              
               Messrs Leitch 
              100.
            
            
              Oct. 19.
              
               J. Winston Garth 
              194.
            
            
              
              
              do
              35.
            
            
              
              
              
              382.67
            
          
          and I have now to ask the favor of you to send me 300.D. by the return of post, so that when I come to make the draught in favor of Craven Peyton for his portion of the bill of exchange (supposed 500 D) which must be about Nov. 12. I shall have overdrawn that fund. whether I shall have flour in your hands by that time to cover the overdraughts will depend on the state of the two rivers, as I have wheat at the mills both here & in Bedford & a right to call for the flour. I shall go to Bedford within a week or fortnight and shall count on being able to forward flour from thence immediately on my arrival, if that river admits it, which this does not as yet. at any rate the advance which mr Craven’s draught will occasion shall be quickly covered. a debt to a person going unexpectedly to the Western country occasions the call for the 300.D. at this time, & the probability of overdrawing for mr Peyton before I can get flour down. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        